Name: Commission Regulation (EEC) No 544/93 of 4 March 1993 amending certain aid rates for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 3 . 93 Official Journal of the European Communities No L 60/ 17 COMMISSION REGULATION (EEC) No 544 /93 of 4 March 1993 amending certain aid rates for peas, field beans and sweet lupins HAS ADOPTED THIS REGULATION:THE COMMISSION OF THE EUROPEAN COMMUNITIES, Article 1 Having regard to the Treaty establishing the European Economic Community, The aid for peas , field beans and sweet lupins fixed in advance in certificates issued before 17 December 1992 but used for the identification of peas, field beans and sweet lupins after that date as set out in the Annexes to Commission Regulations (EEC) No 1394/92 (10), (EEC) No 1534 / 92 ("), (EEC) No 1709 / 92 ( 12), (EEC) No 1791 /92 ( 13 ), (EEC) No 1967/ 92 ( 14), (EEC) No 2208 / 92 (15), (EEC) No 2394/92 ( 16 ), (EEC) No 2537/92(17), (EEC) No 2677/92 ( «), (EEC) No Having regard to Council Regulation (EEC) No 1431 / 82 of 18 May 1982 laying down special measures for peas , field beans and sweet lupins ( i ), as last amended by Regulation (EEC) No 1750/92 (2), and in particular Article 3 (6 ) ( a ) thereof, 2702/92 ( 19), (EEC) No 2743 / 92 ( 20 ), (EEC) No 2773 / 92 (21 ), (EEC) No 2861 /92 ( 22 ), EEC No 2912/92 (23 ), (EEC) No 2994/ 92 (24 ), (EEC) No 3169 /92(25), (EEc) No 3304/92 (26 ), (EEC) No 3330/ 92(27), (EEC) No 3384/92(28), (EEC) No 3449 /92 (29 ) and (EEC) No 3620 /92 (30 ) fixing the subsidy on peas , field beans and sweet lupins including those which have been replaced by the amounts in the annexes to Commission Regulations (EEC) No 3939/92 (31 ), (EEC) No 3940/92 (32 ) and (EEC) NO 3941 /92 (33) are all replaced by the amounts given in the tables in the Annexes hereto . Whereas Council Regulation (EEC) No 3679 /92 (3 ) modified the agricultural conversion rates set out in the Annexes to Council Regulation (EEC) No 1678 / 85 (4), as last amended by Regulation (EEC) No 3813 /92 (5 ); whereas for the implementation of Article 6 of Council Regulation (EEC) No 1676 / 85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2205 /90 (7), the amounts in national currency of the aid fixed in advance by the Regulations adopted before 17 December 1992 which took account of the agricultural conversion rates applying at the dates of their entries into force, should be adjusted with effect from that date ; whereas definitive rates of aid were set for the 1992/93 marketing year by Commission Regulation (EEC) No 3083 / 92 (8 ) for peas , field beans and sweet lupins; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas Article 1 of Commission Regulation (EEC) No 3820/92 of 28 december 1992 on traditional measures for the application of the agrimonetary arrangements laid down in Regulation (EEC) No 3813 /92 ( 9), establishes a connection between the agrimonetary arrangements applicable from 1 January 1993 and those applicable beforehand, L 146 L 162 L 179 L 182 L 197 L 218 L 233 L 254 L 271 L 272 L 277 L 280 L 286 L 291 L 300 L 317 L 328 L 334 L 324 L 350 L 367 L 399 L 399 L 399 ( 10 ) OJ No (") OJ No ( 12) OJ No ( 13 ) OJ No ( 14) OJ No (*5 ) OJ No ( 16 ) OJ No ( 17) OJ No ( 18 ) OJ No ( 19 ) OJ No (20) OJ No (21 ) OJ No (22 ) OJ No (23 ) OJ No (24) OJ No (25 ) OJ No (26 ) OJ No (27) OJ No (28 ) OJ No (29) OJ No (30 ) OJ No (31 ) OJ No (32) OJ No (33 ) OJ No 28 . 5 . 1992, p. 18 . 16 . 6 . 1992 , p . 8 . 1 . 7 . 1992 , p . 42 . 2 . 7 . 1992 , p . 66 . 16 . 7 . 1992, p. 58 . 1 . 8 . 1992 , p. 41 . 15 . 8 . 1992, p . 19 . 1 . 9 . 1992, p. 37. 16 . 9 . 1992 , p. 13 . 17 . 9 . 1992 , p. 59 . 22 . 9 . 1992 , p . 36 . 24 . 9 . 1992 , p . 26 . 1 . 10 . 1992 , p . 33 . 6 . 10. 1992, p. 13 . 16 . 10 . 1992 , p. 22. 31 . 10 . 1992, p . 28 . 14 . 11 . 1992 , p. 35 . 19 . 11 . 1992 , p. 21 . 26 . 11 . 1992 , p . 17. 1 . 12 . 1992, p. 23 . 16 . 12 . 1992, p . 22 . 31 . 12 . 1992, p . 1 . 31 . 13 . 1992, p. 10. 31 . 12 . 1992 , p . 23 . ( 1 ) OJ No L (2) OJ No L (3 ) OJ No L (4) OJ No L (s) OJ No L (6) OJ No L (7) OJ No L (8 ) OJ No L (9 ) OJ No L 162 , 12 180 , 1 . 370 , 19 164 , 24 387 , 31 164 , 24 201 , 31 314 , 30 387 , 31 . 6 . 1982 , p . 28 . 7 . 1992 , p. 17. . 12. 1992, p. 73 . . 6 . 1985 , p. 11 . . 12. 1992, p . 1 . . 6 . 1985 , p. 1 . . 7 . 1990 , p . 9 . . 10. 1992 , p. 1 . . 12 . 1992, p. 12 . No L 60/ 18 Official Journal of the European Communities 12 . 3 . 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 4 March 1993 . For the Commission Ren6 STEICHEN Member of the Commission 12. 3 . 93 Official Journal of the European Communities No L 60 / 19 ANNEX I FINAL AID PEAS AND FIELD BEANS AS FOODSTUFF  harvested in Spain   harvested in Italy  (Pta per 100 kg) (Lit per 100 kg) Date of entry into force of aid Amounts of aid where fixed in advance for the month of Amounts of aid where fixed in advance for the month ofRegulation (EEC) No Regulation (EEC) No Date of entry into force of aid December December 1394/92 1 . 6 . 1992 1 738,96 1534/92 16 . 6 . 1992 1 738,96 1709 /92 1 . 7 . 1992 1 878,63 1791 /92 2 . 7 . 1992 1 878,63 1967/ 92 16 . 7 . 1992 1 876,53 2208 /92 1.8.1992 1 858,04 2394/92 16 . 8 . 1992 1 868,08 2537/92 1.9 . 1992 1 860,71 2677/92 16 . 9 . 1992 1 860,71 2702/92 17 . 9 . 1992 1 829,61 2743 /92 22 . 9 . 1992 1 804,84 2773 /92 24 . 9 . 1992 1 804,84 2861 /92 1 . 10 . 1992 1 804,84 2912/92 7 . 10 . 1992 1 804,84 2994/92 16 . 10 . 1992 1 804,84 3169/92 1 . 11 . 1992 1 804,84 3304/92 16 . 11 . 1992 1 804,84 3330/ 92 19 . 11 . 1992 1 804,84 3384/92 26 . 11 . 1992 1 795,12 3449/92 1 . 12 . 1992 1 795,12 3620/92 16 . 12 . 1992 1 804,84 ¢ 1394 / 92 1.6.1992 22 265 1534 / 92 16 . 6 . 1992 22 265 1709 / 92 1 . 7. 1992 24 126 1791 / 92 2.7.1992 24126 1967 / 92 16 . 7 . 1992 24 126 2208 / 92 1 . 8 . 1992 24 126 2394 / 92 16 . 8 . 1992 24 126 2537 / 92 1 . 9 . 1992 24 126 2677 / 92 16.9.1992 24126 2702 / 92 17.9.1992 22 291 2743 / 92 22.9.1992 22 272 2773 / 92 24.9.1992 22 272 2861 /92 1 . 10. 1992 22 272 2912 / 92 7. 10. 1992 22 272 2994 / 92 16.10.1992 22 272 3169 / 92 1.11.1992 22 272 3304/92 16. 11 . 1992 22 272 3330 / 92 19.11.1992 22 272 3384 / 92 26.11.1992 22 272 3449 / 92 1.12.1992 22 272 3620 / 92 16.12.1992 22 272 Amounts to be deducted in the case of use in Spain 10,97 (Pta per 100 kg) ANNEX II PARTIAL AID PEAS AND FIELD BEANS INTENDED FOR ANIMAL FEED  harvested in Spain   harvested in Italy  (Pta per 100 kg) (Lit per 100 kg) Amounts of aid where fixed in advance for the month of Amounts of aid where fixed in advance for the month ofRegulation (EEC) No Date of entry into force of aid Regulation (EEC) No Date of entry into force of aid December December 1394 /92 1 . 6 . 1992 1 872,15 1534/92 16 . 6 . 1992 1 863,00 1709 /92 1.7 . 1992 1 960,12 1791 / 92 2 . 7 . 1992 1 960,12 1967/92 16 . 7 . 1992 2 027,64 2208 /92 1.8.1992 2 015,75 2394/92 16 . 8 . 1992 2 043,92 2537/92 1.9.1992 2025,48 2677/92 16 . 9 . 1992 1 841,25 2702/92 17 . 9 . 1992 1 962,51 2743 /92 22 . 9 . 1992 1 920,15 2773 /92 24.9.1992 1 921,11 2861 /92 1 . 10 . 1992 1 972,40 2912/92 7 . 10 . 1992 1 953,53 2994/92 16 . 10 . 1992 1 920,31 3169/92 1 . 11 . 1992 1 857,90 3304/92 16 . 11 . 1992 1 840,81 3330/92 19 . 11 . 1992 1 858,22 3384/92 26 . 11 . 1992 1 825,72 3449 /92 1 . 12 . 1992 1 825,24 3620/92 16 . 12 . 1992 1 827,26 1394 / 92 1.6.1992 23 864 1534 / 92 16 . 6 . 1992 23 754 1709 / 92 1.7.1992 25 098 1791 / 92 2.7.1992 25 098 1967 / 92 16 . 7 . 1992 25 926 2208 / 92 1.8 . 1992 25 989 2394 /92 16 . 8 . 1992 26 212 2537 / 92 1.9.1992 26 075 2677 / 92 16 . 9 . 1992 21 030 2702 / 92 17. 9 . 1992 23 947 2743 / 92 22. 9 . 1992 23 695 2773 / 92 24.9.1992 23 707 2861 / 92 1.10.1992 24 340 2912/ 92 7 . 10 . 1992 24 107 2994 / 92 16 . 10 . 1992 23 697 3169 /92 1 . 11 . 1992 22 927 3304 / 92 16.11.1992 22 716 3330 / 92 19 . 11 . 1992 22 931 3384 / 92 26 . 11 . 1992 22 648 3449 / 92 1.12.1992 22 642 3620 / 92 16 . 12. 1992 22 549 No L 60 / 20 Official Journal of the European Communities * ¢ 12 . 3 . 93 Amounts to be deducted in the case of use in Spain (Pta per 100 kg) Regulation (EEC) No Date of entry into force of aid December 1394 / 92 1 . 6 . 1992 7,26 1534 / 92 16 . 6 . 1992 7,26 1709 / 92 1 . 7 . 1992 6,45 1791 / 92 2 . 7 . 1992 6,45 1967 / 92 16 . 7 . 1992 6,13 2208 / 92 1 . 8 . 1992 5,97 2394 / 92 16 . 8 . 1992 5,97 2537 / 92 1 . 9 . 1992 - 5,97 2677/92 16 . 9 . 1992 5,57 2702 / 92 17 . 9 . 1992 6,13 2743 / 92 22. 9 . 1992 6,45 2773 / 92 24 . 9 . 1992 6,29 2861 / 92 1 . 10 . 1992 6,13 2912 / 92 7 . 10 . 1992 6,13 2994 / 92 16 . 10 . 1992 6,45 3169 / 92 1 . 11 . 1992 6,77 3304 / 92 16 . 11 . 1992 6,93 3330 / 92 19 . 11 . 1992 6,77 3384 / 92 26 . 11 . 1992 6,93 3449 / 92 1 . 12 . 1992 6,93 3620 / 92 16 . 12 . 1992 7,10 ANNEX III PARTIAL AID SWEET LUPINS INTENDED FOR ANIMAL FEED  harvested in Spain   harvested in Italy  (Pta per 100 kg) (Lit per 100 kgJ Amounts of aid where fixed in advance for the month of Amounts of aid where fixed in advance for the month ofRegulation (EEC) No Date of entry into force of aid Regulation (EEC) No Date of entry into force of aid December December 1394 /92 1.6.1992 2 257,82 1534 /92 16. 6. 1992 2 245,73 1709 / 92 1.7.1992 2 380,83 1791 / 92 2.7.1992 2 380,83 1967 / 92 16.7.1992 2 471,41 2208 / 92 1.8.1992 2 462,33 .2394 / 92 16. 8 . 1992 2 496,26 2537 / 92 1.9.1992 2 474,28 2677 / 92 16 . 9 . 1992 2 474,28 2702 / 92 17.9.1992 2 401,59 2743 / 92 22.9.1992 2 353,94 2773 /92 24.9.1992 2 355,39 2861 / 92 1.10.1992 2 423,61 2912 /92 7. 10 . 1992 2 398,45 2994 / 92 16 . 10. 1992 2 354,10 3169 / 92 1.11.1992 2 271,05 3304 / 92 16 . 11 . 1992 2 248,31 3330 / 92 19.11.1992 2 271,38 3384 / 92 26.11.1992 2 231,61 3449 / 92 1.12.1992 2 230,96 3620/92 16 . 12. 1992 2 230,09 1394 / 92 1.6.1992 28 605 1534/92 16 . 6 . 1992 28 460 1709 / 92 1.7.1992 30 252 1791 / 92 2.7.1992 30 252 1967 /92 16 . 7 . 1992 31 354 2208 /92 1.8.1992 31439 2394/92 16 . 8 . 1992 31 737 2537/92 1 . 9 . 1992 31 553 2677/92 16 . 9 . 1992 31 553 2702/92 17.9.1992 29 379 2743 /92 22 . 9 , 1992 29 048 2773 /92 24.9.1992 29 066 2861 /92 1.10.1992 29 908 2912/92 7. 10 . 1992 29 597 2994/92 16 . 10 . 1992 29 050 3169/92 1.11.1992 28 025 3304/92 16.11.1992 27 745 3330 / 92 19.11.1992 28 029 3384 / 92 26 . 11 . 1992 27 653 * 3449 /92 1.12.1992 27 645 3620/ 92 16 . 12 . 1992 27 520 12. 3 . 93 Official journal of the European Communities No L 60 / 21 Amounts to be deducted in the case of use in Spain (Pta per 100 kg) Regulation (EEC ) No Date of entry into force of aid December 1394 / 92 1 . 6 . 1992 9,68 1534 / 92 16 . 6 . 1992 9,84 1709 / 92 1 . 7 . 1992 8,87 1791 / 92 2 . 7 . 1992 8,87 1967 / 92 16 . 7 . 1992 8,22 2208 / 92 1 . 8 . 1992 8,06 2394 / 92 16 . 8 . 1992 7,90 2537 / 92 1 . 9 . 1992 8,06 2677 / 92 16 . 9 . 1992 8,06 2702 / 92 17 . 9 . 1992 8,39 2743 / 92 22 . 9 . 1992 8,39 2773 / 92 24. 9 . 1992 8,55 2861 / 92 1 . 10 . 1992 8,06 2912 / 92 7 . 10 . 1992 8,22 2994 /92 16 . 10 . 1992 8,55 3169 / 92 1 . 11 . 1992 9,19 3304 /92 16 . 11 . 1992 9,19 3330 / 92 19 . 11 . 1992 9,03 3384 / 92 26. 11 . 1992 9,19 3449 / 92 1 . 12 . 1992 9,35 3620/ 92 16. 12 . 1992 9,35 ANNEX IV EXCHANGE RATE OF THE ECU TO BE USED  applicable from 1 June 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency , ECU 1 = 42,4032 7,84195 2,05586 244,705 128,366 6,89509 0,767417 1 538,24 2,31643 170,832 0,703336  applicable from 16 June 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency , ECU 1 = 42,4032 7,84195 2,05586 247,243 128,366 6,89509 0,767417 1 538,24 2,31643 1 70,832 0,703336 &gt;  applicable from 1 July 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4032 7,84195 2,05586 249,150 129,301 6,89509 0,767417 1 538,24 2,31643 170,536 0,704647 No L 60 /22 Official Journal of the European Communities 12 . 3 . 93  applicable from 2 July 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4032 7,84195 2,05586 249,150 129,301 6,89509 0,767417 1 538,24 2,31643 170,536 0,704647  applicable from 16 July 1992  BLEU DK DE EL ES FR IRL IT NL PT - UK [n national currency, ECU 1 = 42,4032 7,84195 2,05586 249,150 129,429 6,89509 0,767417 1 538,24 2,31643 172,969 0,696904 - applicable from 1 August 1992   BLEU DK DE EL ES FR IRL IT NL PT UK [n national currency, ECU 1 = 42,4032 7,84195 2,05586 249,150 130,552 6,89509 0,767417 1 538,24 2,31643 172,969 0,696904  applicable from 16 August 1992 - BLEU DK DE EL ES FR IRL IT . NL PT UK In national currency, ECU 1 = 42,4032 7,84195 2,05586 249,150 129,942 6,89509 0,767417 1 538,24 2,31643 172,969 0,720432 - applicable from 1 September 1992 - BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4032 7,84195 2,05586 251,757 130,391 6,89509 0,767417 1 538,24 2,31643 177,640 0,720432 i  applicable from 16 September 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ; ECU 1 = 42,4032 7,84195 2,05586 251,757 130,391 6,89509 0,767417 1 538,24 2,31643 177,640 0,720432 12. 3 . 93 Official journal of the European Communitie! No L 60/23 aoolicable from 17 September 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 41,9547 7,75901 2,03412 251,726 131,222 6,82216 0,759300 1 636,61 2,29193 177,208 0,722129 - applicable from 22 September 1992 BLEU DK DE EL ES FR IRL IT NL PT UK In national currency , ECU 1 = 41,9547 7,75901 2,03412 251,130 139,448 6,82216 0,759300 1 673,51 2,29193 176,289 0,755006 applicable from 24 September 1992 - BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 41,9547 7,75901 2,03412 251,130 139,898 6,82216 0,759300 1 673,51 2,29193 172,294 0,777949  applicable from 1 October 1992 - BLEU DK DE EL ES FR IRL IT NL PT UK . In national currency, ECU 1 = 41,9547 7,75901 2,03412 251,130 137,512 6,82216 0,759300 1 673,51 2,29193 176,481 0,777949  applicable from 7 October 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 41,9547 7,75901 2,03412 253,555 137,512 6,82216 0,759300 1 759,97 2,29193 176,481 0,800437  applicable from 16 October 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 41,9547 7,75901 2,03412 255,153 140,422 6,82216 0,759300 1 759,97 2,29193 176,481 0,786924 Official Journal of the European Communities 12 . 3 . 92No L 60 / 24 applicable from 1 November 1992  BLEU DK DE EL ES FR IRL IT NL PT UK [n national currency , ECU 1 = 41,9547 7,75901 2,03412 254,772 139,755 6,82216 0,759300 1 715,73 2,29193 175,371 0,803819 applicable from 16 November 1992 BLEU DK DE EL ES FR IRL IT NL PT UK [n national currency, ECU 1 = 41,9547 7,75901 2,03412 254,772 140,670 6,82216 0,759300 1 682,77 2,29193 175,371 0,809399 ipplicable from 19 November 1992  BLEU DK DE EL ES FR IRL IT NL PT UK [n national currency , ECU 1 = 41,9547 7,75901 2,03412 254,772 140,896 6,82216 0,759300 1 682,77 2,29193 175,371 0,812996  applicable from 26 November 1992 BLEU DK DE EL ES FR IRL IT NL PT UK In national currency , ECU 1 = 40,6304 7,51410 1,96992 255,616 142,253 6,60683 0,735334 1 700,48 2,21958 175,324 0,807630  applicable from 1 December 1992 - BLEU DK DE EL ES FR IRL IT NL PT UK [n national currency , ECU 1 = 40,6304 7,51410 1,96992 255,616 142,253 6,60683 0,735334 1 700,48 2,21958 175,324 0,807630  applicable from 16 December 1992  BLEU DK DE EL ES FR IRL IT NL PT UK [n national currency, ECU 1 = 40,6304 7,51410 1,96992 257,916 139,896 6,60683 0,735334 1 729,81 2,21958 175,324 0,797302